Title: To Alexander Hamilton from Gaspard Joseph Amand Ducher, 26 October 1787
From: Ducher, Gaspard Joseph Amand
To: Hamilton, Alexander


Wilmington, 26. 8bre. 1787Caroline du Nord
Monsieur
je suis arrivé ici apres bien des fatigues et des dangers; je me Repose et j’en ai grand Besoin.
Rappelles vous, je vous prie, que vous m’aves promis Deux pièces Relatives à La nouvelle constitution; je les attends avec Le plus grand empressement et je vous scaurai gré de me faire passer tous les pamphlets qui seront imprimés sur ce sujet.
mes Respects je vous prie à Madame hamilton.
jai l’honneur d’etre avec un Respectueux attachement   Monsieur Votre tres humble et tres obeissant Serviteur
Ducher
